Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The amendment filed 08/02/2022 is acknowledged and has been entered. 
Claims 1, 14-15 and 20-21 have been amended.

3.	Claims 1, 11-23 and 33-38 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 03/08/2022.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 11-23 and 33-38 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Ebens et al. (US 2005/0276812, published on December 15, 2005, IDS) in view of Geyer et al. (N Engl J Med 2006, 355: 2733-2743) (of record). 
	Claims 1, 11-23 and 33-38 are herein drawn to a method for the treatment of a hyperproliferative disorder comprising administering a therapeutic combination as a combined formulation or by alternation to a mammal, wherein the therapeutic combination comprises a therapeutically effective amount of trastuzumab-MCC-DM1, a therapeutically effective amount of lapatinib, and a therapeutically-effective amount of an additional chemotherapeutic agent, wherein the therapeutically effect amount of trastuzumab-MCC-DM1 is from 0.3 to 15 mg/kg, and wherein the therapeutically effective amount of lapatinib is from about 1 mg to about 1,000 mg.
Ebens et al. teaches a method of treating breast cancer patient, comprising administering the patient an antibody-drug conjugate, wherein the breast cancer overexpresses ErbB2 at a 2+ level or more which is HER2 positive, wherein the conjugate is administered intravenously at a dose of 0.1 to 10 mg/kg body weight at about three week; see entire document, e.g., claims 35-43, 1, 4-6 and 10-11, [0007-0014], [0019-0021], [0025], [0420], [0465-0466], Fig. 11.
The antibody-drug conjugate of claims 10-11 of Ebens et al. is trastuzumab-MCC-DM1; see page 19 of the instant specification.
Ebens et al. teaches wherein the patient is administered a chemotherapeutic agent, in combination with the antibody-drug conjugate compound, where the chemotherapeutic agent is Lapatinib; see claims 35, 48, 26-27, [0107].
For claims 11-15, 35 and 37, Ebens et al. teaches the antibody-drug conjugate is administered at about three-week intervals; see claim 39.
For claim 16, Ebens et al. teaches the combination therapy may provide synergistic effect; see [0474-0475].
With respect to claim 23, Ebens et al. teaches that the patient does not respond, or responds poorly, to treatment with an unconjugated anti-ErbB antibody, for example, trastuzumab; see [0019], [0194].
For claim 33, Ebens et al. teaches the chemotherapeutic agent includes paclitaxel; see [0472].
For claim 34, Ebens et al. teaches ABRAXANETM Cremophor-free, albumin-engineered nanoparticle formulation of paclitaxel (American Pharmaceutical Partners, Schaumberg, Ill.); see [0107]. ABRAXANETM is well known to a person of skill in the art as nab-paclitaxel.
	Ebens et al. do not teach a dosage of lapatinib.
	However, this deficiency is remedied by Geyer et al.
	Geyer et al. teach a method of treating breast cancer patient comprises administering the patient 1000 mg of lapatinib daily; see entire document, e.g. second paragraph of left col. on page 2735, left col. of page 2741. 
	For claim 37, Geyer et al. teach that lapatinib is an orally active small molecule; see second paragraph of left col. on page 2734.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat breast cancer comprising a combination of trastuzumab-MCC-DM1 and lapatinib, wherein the dosage of trastuzumab-MCC-DM1 is 0.1 to 10 mg/kg body weight, the dosage of lapatinib is 1000 mg. One would have been motivated to do so because Ebens et al. teaches a method of treating breast cancer patient, comprising administering the patient a combination of trastuzumab-MCC-DM1 and lapatinib, wherein the dosage of trastuzumab-MCC-DM1 is 0.1 to 10 mg/kg body weight; Geyer et al. teach a method of treating breast cancer patient comprises administering the patient 1000 mg of lapatinib. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat breast cancer comprising a combination of trastuzumab-MCC-DM1 and lapatinib, wherein the dosage of trastuzumab-MCC-DM1 is 0.1 to 10 mg/kg body weight, the dosage of lapatinib is 1000 mg, because a dosage of 1000 mg of lapatinib can be used to treat breast cancer patient as taught by Geyer et al.

The Applicant’s arguments:
Geyer was performed at the primary treatment dosage consisting of lapatinib at a dose of 1250 mg daily in combination with capecitabine at 2000 mg per square meter of body- surface area on days 1 through 14 of a 21-day cycle. While the Geyer study design allows for patients experiencing certain side effects to be administered a lower dose of lapatinib, the study makes clear that no patient was actually administered that dose.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Geyer et al. clearly state treating breast cancer patient comprises administering the patient 1000 mg of lapatinib daily; see second paragraph of left col. on page 2735, left col. of page 2741. 
Additionally, With regard to dose, schedules, and routes of administration, it would have been prima facie obvious to one ordinarily skilled in the art at the time the invention was made to have determined the most appropriate doses, schedules, and routes of administration, so as to practice the disclosed process of treating the condition as effectively as possible, because dose, route of administration, application scheme, repetition and duration of treatment will be in general dependent on the nature of the disease (type, grade, and stage of the tumor etc.) and the patient (constitution, age, gender etc.), and will be determined by the medical expert responsible for the treatment. Thus, one ordinarily skilled in the art at the time the invention was made would have a reasonable expectation of success to do so to optimize the effectiveness of the treatment.  Applicant is reminded that it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as to achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”

New Grounds of Rejection
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 1, 11-23 and 33-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,652,479 in view of Ebens et al. (US 2005/0276812, published on December 15, 2005, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1, 11-23 and 33-38 are herein drawn to a method for the treatment of a hyperproliferative disorder comprising administering a therapeutic combination as a combined formulation or by alternation to a mammal, wherein the therapeutic combination comprises a therapeutically effective amount of trastuzumab-MCC-DM1, a therapeutically effective amount of lapatinib, and a therapeutically-effective amount of an additional chemotherapeutic agent, wherein the therapeutically effect amount of trastuzumab-MCC-DM1 is from 0.3 to 15 mg/kg, and wherein the therapeutically effective amount of lapatinib is from about 1 mg to about 1,000 mg.
	Claims 1-12 of U.S. Patent No. 8,652,479 are drawn to a method of treating breast cancer comprising administering to a patient a formulation of trastuzumab-SMCC-DM1 and a pharmaceutically acceptable diluent, carrier or excipient, in combination with lapatinib; the breast cancer overexpresses ErbB2 at a 2+level or more; and the patient is administered a dose of 3 to 10 mg/kg of trastuzumab-SMCC-DM1 by infusion about every 7 to about every 21 days.
	U.S. Patent No. 8,652,479 teaches suitable dosages for co-administered agent may be lowered due to the combined action (synergy); see col. 73-lines 48-51.
Claims of U.S. Patent No. 8,652,479 do not teach combination trastuzumab-MCC-DM1 with an additional chemotherapeutic agent (e.g. paclitaxel).
However, this deficiency is remedied by Ebens et al.
Ebens et al. teaches a method of treating breast cancer patient, comprising administering the patient an antibody-drug conjugate, wherein the breast cancer overexpresses ErbB2 at a 2+ level or more which is HER2 positive, wherein the conjugate is administered intravenously at a dose of 0.1 to 10 mg/kg body weight at about three week; see entire document, e.g., claims 35-43, 1, 4-6 and 10-11, [0007-0014], [0019-0021], [0025], [0420], [0465-0466], Fig. 11.
The antibody-drug conjugate of claims 10-11 of Ebens et al. is trastuzumab-MCC-DM1; see page 19 of the instant specification.
Ebens et al. teaches the antibody-drug conjugate (trastuzumab-MCC-DM1) in combination with a chemotherapeutic agent (e.g. paclitaxel); see [0472]. 
Ebens et al. teaches ABRAXANETM Cremophor-free, albumin-engineered nanoparticle formulation of paclitaxel (American Pharmaceutical Partners, Schaumberg, Ill.); see [0107]. ABRAXANETM is well known to a person of skill in the art as nab-paclitaxel.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat breast cancer comprising administering to a patient the trastuzumab-SMCC-DM1 in combination with lapatinib, and a chemotherapeutic agent (e.g. paclitaxel). One would have been motivated to do so because the claims of U.S. Patent No. 8,652,479 are drawn to a method of treating breast cancer comprising administering to a patient a formulation of trastuzumab-SMCC-DM1 and a pharmaceutically acceptable diluent, carrier or excipient, in combination with lapatinib; Ebens et al. teaches a method of treating breast cancer patient, comprising administering the patient an antibody-drug conjugate (trastuzumab-MCC-DM1) in combination with a chemotherapeutic agent (e.g. paclitaxel). Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat breast cancer comprising a combination of trastuzumab-SMCC-DM1, lapatinib and a chemotherapeutic agent (e.g. paclitaxel),  because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, trastuzumab-SMCC-DM1, lapatinib and a chemotherapeutic agent (e.g. paclitaxel) are taught by the prior arts for treating breast cancer.

Conclusion
10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642